219 S.E.2d 270 (1975)
27 N.C. App. 405
STATE of North Carolina
v.
Calvin MONROE.
No. 755SC594.
Court of Appeals of North Carolina.
November 5, 1975.
Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. David S. Crump, Raleigh, for the State.
James K. Larrick, Wilmington, for defendant appellant.
*271 PARKER, Judge.
Defendant contends that the court erred in admitting testimony of Sgt. Brown concerning defendant's oral confession. After extensive voir dire examination in which Sgt. Brown, Detective Todd, and defendant testified, the trial judge made findings of fact that on 23 November 1974 Sgt. Brown read to defendant his constitutional rights, explained them in detail, explained the waiver, and that "the defendant knowingly and understandingly and voluntarily signed a waiver which has since been misplaced." The court's findings were supported by competent evidence and these findings in turn support the court's conclusion that the defendant's statement was given freely and voluntarily and without duress.
Defendant contends that the best evidence rule should have precluded the introduction of oral testimony to show that he signed the written waiver. This contention is without merit. What was at issue here was whether defendant knowingly and voluntarily waived his rights, not what were the contents or terms of the written document itself. The best evidence rule had no application to this case. 2 Stansbury, N.C. Evidence 2d (Brandis Rev. 1973) § 191. Furthermore, the State was not required to produce a signed written waiver of rights in order to make the confession admissible. Although such a writing was necessary under former G.S. 7A-457(a) to show waiver by an indigent defendant of his right to be represented by counsel, State v. Lynch, 279 N.C. 1, 181 S.E.2d 561 (1971), this requirement was deleted for all except capital cases by the 1971 amendment to that statute.
No error.
MORRIS and MARTIN, JJ., concur.